Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a joining body that comprises a first resin component comprising a pocket portion in the lower end side of the first opening where a lower end of the pocket portion, and a lower end of the .
Urayama (US 2014/0356053) teaches a joining body comprising a first resin component formed of a thermoplastic resin material, a second resin component formed of a thermoplastic resin material and a joining component configured to be inserted consecutively in the first resin component and the second resin component, the joining component being formed of a metal material having a higher melting point than those of the first and second thermoplastic resin materials, where a pocket portion into which the joining component is not inserted is set at the lower end of the first opening. Urayama does not teach or suggest a joining body that comprises a first resin component comprising a pocket portion in the lower end side of the first opening where a lower end of the pocket portion, and a lower end of the joining component are spaced apart from each other.
Ueda et al (US 2013/0340239) discloses a joining method using a rivet where the first and second resin components have a first and second opening respectively, the first opening has a step having an opening diameter smaller than an opening diameter on a side connected to a second opening, an outer shape of the joining component is formed to have contact with the first opening on the second opening side from the step of the first opening. Ueda does not teach or suggest a joining body that comprises a first resin component comprising a pocket portion in the lower end side of the first opening where a lower end of the pocket portion, and a lower end of the joining component are spaced apart from each other.
Aeschlimann et al (US Patent 6,913,666) discloses a joining pin with which two parts made from a porous material are to be joined together, is anchored in the porous material at predetermined anchoring points. Aeschlimann does not teach or suggest a joining body that comprises a first resin component comprising a pocket portion in the lower end side of the first opening where a lower end of the pocket portion, and a lower end of the joining component are spaced apart from each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746